  Case 18-04065         Doc 42     Filed 02/05/19 Entered 02/05/19 15:08:36           Desc Main
                                     Document     Page 1 of 3


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                        )       Chapter 7
                                              )       Case No. 18-04065
Cornelius Graves, III                         )       Hon. Carol A. Doyle
Mikki N. Graves,                              )       Hearing Date: Thurs., Feb. 28, 2019
                                              )                     @ 10:30 a.m.
                        Debtors.              )

                                     NOTICE OF MOTION

TO: See Attached Service List

        PLEASE TAKE NOTICE that on Thursday, February 28, 2019 at 10:30 a.m., or as
soon thereafter as may be possible, we shall appear before the Honorable Carol A. Doyle or any
other Judge sitting in her stead, in Courtroom 742, of the Dirksen Federal Building, 219 South
Dearborn, in Chicago, Illinois, and shall then and there present the attached Trustee’s
Application for Compensation, a copy of which is hereby served upon you.


                                       /s/Norman B. Newman
                                       Norman B. Newman, not individually, but solely as
                                       the Chapter 7 Trustee for the Estate of Cornelius Graves, III
                                       and Mikki N. Graves

Norman B. Newman (ARDC#02045427)
Much Shelist, P.C.
191 North Wacker Drive, Suite 1800
Chicago, Illinois 60606
Telephone: 312.521.2000
Facsimile: 312.521.2100

                                   CERTIFICATE OF SERVICE

        Norman B. Newman, an attorney, hereby certifies that on February 5, 2019, he
electronically filed this Application for Compensation with the Clerk of the Court via the Court’s
CM/ECF system which will send electronic notification to those individual registered to receive
notice.

                                               /s/Norman B. Newman




                                                                                            9377523_1
  Case 18-04065        Doc 42    Filed 02/05/19 Entered 02/05/19 15:08:36            Desc Main
                                   Document     Page 2 of 3




                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
                                                ~~
In re                                             )        Chapter 7
                                                  )
GRAVES, CORNELIUS, III                            )        Case No. 18-04065
GRAVES, MIKKI N                                   )
                                                  )        Hon. Carol A. Doyle

                                 TRUSTEE'S APPLICATION FOR
                                COMPENSATION AND EXPENSES

TO:     THE HONORABLE CAROL A. DOYLE


        NOW COMES Norman B. Newman, Trustee herein, pursuant to 11 U.S.C. §330, and

requests $3,360.00 as compensation and $0.00 for reimbursement of expenses, $$0.00

amount of which has previously been paid.

                           I. COMPUTATION OF COMPENSATION

        Total disbursements to parties in interest, excluding the Debtor, but including holders of

secured claims are $26,100.00. Pursuant to 11 U.S.C. §326, compensation should be

computed as follows:



25% on 1st                                $      5,000             =      $1,250.00
10% on next                               $      45,000            =      $2,110.00
5% on next                                $      950,000           =      $0.00
3% on balance over                        $      1,000,000         =      $0.00


               TOTAL COMPENSATION                                  =      $3,360.00
  Case 18-04065      Doc 42    Filed 02/05/19 Entered 02/05/19 15:08:36         Desc Main
                                 Document     Page 3 of 3


                                II. TRUSTEE’S EXPENSES




                                                     TOTAL EXPENSES: .00




       The undersigned certifies under penalty of perjury that no agreement or understanding

exists between the undersigned and any other person for sharing of compensation prohibited

by the Bankruptcy Code. No payments have previously been made or promised in any capacity

in connection with the above case.

Dated: February 5, 2019

                                                  /s/ Norman B. Newman
                                                  Norman B. Newman, Trustee
                                                  191 N. Wacker Dr.
                                                  Suite 1800
                                                  Chicago, IL 60606
